Messmore, J.
We deem it advisable to clarify the original opinion reported in 150 Neb. 418, 34 N. W. 2d 862, in the following respect so that there be no misunderstanding as to our holding therein. Therefore, syllabus 2 of the original opinion is withdrawn and in lieu thereof the following is substituted:
2. When secondary evidence becomes admissible the passage of an ordinance may be shown by proof of the published official proceedings of a city council showing the action taken with reference to the passage thereof. Proof of the publication of an ordinance sworn to by the publisher of the newspaper in which such publication was printed, where - such ordinance has been lost or destroyed, constitutes sufficient secondary evidence to prove the publication thereof.
The motion for rehearing is overruled.